Title: Thomas Bee to James Madison, 6 November 1830
From: Bee, Thomas
To: Madison, James


                        
                            
                                Dear Sir,
                            
                            
                                
                                    Charleston,
                                
                                Novr. 6th. 1830.
                            
                        
                         
                        I have two motives for troubling you with a few words in answer to your last— First, to thank you for your
                            obliging attention to the subject of my letter; Secondly, to explain a circumstance that I must have stated incorrectly.
                            Be assured, Sir, that, at your age & with that multiplicity of engagements that crowd necessarily upon you, I
                            should have never presumed to request a history of the Convention of 1789, in the form of a communication to me. All I intended was to suggest that you would, if possible, leave behind you such reminiscences of that time & occasion as might occasionally present themselves to your
                            mind. One page a day, the employment of your horæ subsecivæ, would be sufficient to furnish very valuable materials to the
                            future historian; and I shall continue to hope that something of that kind will be found to make part of your literary legacy to your country: perhaps, the task is already perform’d.
                        I shall certainly make an attentive search into the printed Journal of the Convention, as soon as I can
                            procure the volume; but I suppose that Mr. Gouverneur Morris’ substitution of the short
                            preamble, for Mr. Sherman’s lengthy one, may have passed with the recorder of the proceedings
                            as a matter of course, which he was not required to notice. I wish, however, that there was any mode left in which Mr.
                            Sherman might still be allowed to "bestow his tediousness upon us." It is obvious, Sir, that this letter requires no
                            answer. If it had, or if it even put you to the expence of postage, I should think it needed many apologies. As it is, I
                            shall only profit by the occasion it affords of renewing my thanks, & offering assurances of the sincere esteem
                            and respect with which I am, dear Sir, Your obedt. Servt.
                        
                        
                            
                                Thos. Bee.
                            
                        
                    The probability of a Convention of this State upon the subject of the Tariff &c, is reduced to almost nothing. It
                            appears, indeed, that our game is at length taken up at Boston! The re-publication of Mr. Webster’s anti-tariff speech of
                            1820 is as fair as that of Mcduffie’s "One of the People," in 1821. In short, the inconsistency of public men in these
                            times is only to be explained upon the principles of Shakespear’s Benedict, who vowed that he would "die a bachelor,"
                            merely because he never expected "to be a married man". Our political leaders would do well to imitate his naïveté,
                            & to live peaceably with one another. The late elections in this State created bitter
                            animosities, & have left some deep wounds: a convention would have exasperated both,
                            and could not, I think, have done any good.
                        We live in an age of strange things. Mr. Quincy Adams is, it seems, to retrograde
                            into Congress, &, if Mr. Clay is our next President, will, I am persuaded, be once more Secretary of State! In
                            that case, I shall think of Foote’s admirable mot about the poet Thomson, whom he compared to
                            "a ninepin– big in the middle, & little at both ends." Thomson is reported to have been dull when he sat down to
                            table– brilliant after drinking some wine– & stupidly drunk before he could be induced
                            to retire. But, as Lord Melcombe says in the preface to his "Diary," – "tout pour la trippe"! Mr. Adams will fancy that he is nothing more than patriotic. Alas! poor human nature!
                        